Name: Commission Implementing Regulation (EU) No 2015/781 of 19 May 2015 opening and providing for the administration of Union tariff quotas for fish and fishery products originating in the Republic of Serbia
 Type: Implementing Regulation
 Subject Matter: tariff policy;  Europe;  trade;  fisheries;  international trade
 Date Published: nan

 20.5.2015 EN Official Journal of the European Union L 124/4 COMMISSION IMPLEMENTING REGULATION (EU) No 2015/781 of 19 May 2015 opening and providing for the administration of Union tariff quotas for fish and fishery products originating in the Republic of Serbia THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 332/2014 of the European Parliament and of the Council of 11 March 2014 on certain procedures for applying the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part (1), and in particular Article 2 thereof, Whereas: (1) The Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part (SAA), was signed on 29 April 2008. The SAA entered into force on 1 September 2013 (2). (2) The SAA replaced the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Serbia, of the other part (Interim Agreement), which had entered into force on 1 February 2010 (3) and put into effect the trade and trade-related provisions of the SAA. (3) Annex IV to the SAA as well as Annex IV to the Interim Agreement concern the Community concessions for Serbian fishery products in the form of tariff quotas. (4) The Protocol to the SAA to take account of the accession of the Republic of Croatia to the European Union (4) (the Protocol) was signed on 25 June 2014. Its signature on behalf of the European Union, the European Atomic Energy Community and the Member States has been authorised by Council Decisions 2014/517/EU (5) and 2014/518/Euratom (6). (5) The Protocol provides for an increase of the existing tariff quota for carp originating in Serbia by 26 tonnes as well as for an opening of a new tariff quota for imports of products of HS heading 1604 within an annual limit of 15 tonnes. For the first year of application, the tariff quota volumes are to be calculated as a pro rata of the basic annual volumes according to the time elapsed from the beginning of the calendar year to the date of application of the Protocol. (6) Entitlement to benefit from the tariff concessions is subject to the presentation of the relevant proof of origin to the customs authorities, as provided for in the Interim Agreement and the SAA. (7) The tariff quotas should be managed by the Commission on a first-come, first-served basis in accordance with Commission Regulation (EEC) No 2454/93 (7). (8) The Combined Nomenclature set out in Annex I to Council Regulation (EEC) No 2658/87 (8) contains new CN codes which are different from those referred to in the Interim Agreement and the SAA. The new CN codes should therefore be reflected in the Annex to this Regulation. (9) In order to ensure the effective application and management of the tariff quotas granted under the Interim Agreement and the SAA, as well as to ensure legal certainty and equal treatment with regard to the levying of duties, the provisions of this Regulation should apply from the date of entry into force of the Interim Agreement. (10) The Protocol is to be applied on a provisional basis as from the first day of the second month following the date of its signature, pending the completion of the procedures for its conclusion. Therefore, the increase of the existing tariff quota for carp and the application of the new tariff quota for imports of products of HS heading 1604 should take effect as from 1 August 2014. (11) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Union tariff quotas are opened for the goods originating in the Republic of Serbia and listed in the Annex. Article 2 The goods listed in Part A of the Annex originating in the Republic of Serbia and declared for release for free circulation in the period between 1 February 2010 and 31 December 2011 shall, within the respective tariff quota set out in Part A of the Annex, be exempted from the customs duties applicable to imports into the Union. The goods listed in Part B of the Annex originating in the Republic of Serbia and declared for release for free circulation in the period from 1 January 2012 shall, within the respective tariff quota set out in Part B of the Annex, be exempted from the customs duties applicable to imports into the Union. Article 3 The tariff quotas set out in the Annex shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 February 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 103, 5.4.2014, p. 10. (2) Council and Commission Decision 2013/490/EU, Euratom of 22 July 2013 on the conclusion of the Stabilisation and Association Agreement between the European Communities and their Member States of the one part, and the Republic of Serbia, of the other part (OJ L 278, 18.10.2013, p. 14). (3) Council Decision 2010/36/EC of 29 April 2008 concerning the signing and conclusion of the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Serbia, of the other part (OJ L 28, 30.1.2010, p. 1). (4) OJ L 233, 6.8.2014, p. 3. (5) Council Decision 2014/517/EU of 14 April 2014 on the signing, on behalf of the European Union and its Member States, and provisional application of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part, to take account of the accession of the Republic of Croatia to the European Union (OJ L 233, 6.8.2014, p. 1). (6) Council Decision 2014/518/Euratom of 14 April 2014 approving the conclusion, by the European Commission, on behalf of the European Atomic Energy Community, of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part, to take account of the accession of the Republic of Croatia to the European Union (OJ L 233, 6.8.2014, p. 20). (7) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1.) (8) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX PART A Applicable from 1.2.2010 to 31.12.2011 Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording of the description of the products is to be considered as having no more than an indicative value, the scope of the preferential scheme being determined, within the context of this Part of the Annex, by CN codes as they existed on 1.2.2010. Order number CN code TARIC extension Description Volume from 1.2.2010 to 31.12.2010 (in tonnes net weight) Volume from 1.1.2011 to 31.12.2011 (in tonnes net weight) 09.1545 0301 91 10 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 15 tonnes 15 tonnes 0301 91 90 0302 11 10 0302 11 20 0302 11 80 0303 21 10 0303 21 20 0303 21 80 0304 19 15 0304 19 17 ex 0304 19 18 30 ex 0304 19 91 10 0304 29 15 0304 29 17 ex 0304 29 18 30 ex 0304 99 21 11 12 20 ex 0305 10 00 10 ex 0305 30 90 50 0305 49 45 ex 0305 59 80 61 ex 0305 69 80 61 09.1546 0301 93 00 Carp: live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 60 tonnes 60 tonnes 0302 69 11 0303 79 11 ex 0304 19 18 20 ex 0304 19 91 20 ex 0304 29 18 20 ex 0304 99 21 16 ex 0305 10 00 20 ex 0305 30 90 60 ex 0305 49 80 30 ex 0305 59 80 63 ex 0305 69 80 63 PART B Applicable from 1.1.2012 Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording of the description of the products is to be considered as having no more than an indicative value, the scope of the preferential scheme being determined, within the context of this Part of the Annex, by CN codes as they exist at the time of adoption of this Regulation. Order number CN code TARIC extension Description Annual volumes (from 1.1. to 31.12.) (in tonnes net weight) 09.1545 0301 91 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 2012 and the years thereafter: 15 tonnes 0302 11 0303 14 0304 42 ex 0304 52 00 10 0304 82 ex 0304 99 21 11 12 20 ex 0305 10 00 10 ex 0305 39 90 10 0305 43 00 ex 0305 59 80 61 ex 0305 69 80 61 09.1546 0301 93 00 Carp (Cyprinus carpio, Carassius carassius, Ctenopharyngodon idellus, Hypophthalmichthys spp., Cirrhinus spp., Mylopharyngodon piceus): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 2012 and 2013: 60 tonnes 2014: 60 tonnes increased by 10,833 tonnes from 1.8.2014 2015 and the years thereafter: 86 tonnes 0302 73 00 0303 25 00 ex 0304 39 00 20 ex 0304 51 00 10 ex 0304 69 00 20 ex 0304 93 90 10 ex 0305 10 00 20 ex 0305 31 00 10 ex 0305 44 90 10 ex 0305 59 80 63 ex 0305 64 00 10 09.1592 HS heading 1604 Prepared or preserved fish; caviar and caviar substitutes prepared from fish eggs From 1.8.2014 to 31.12.2014: 6,25 tonnes 2015 and the years thereafter: 15 tonnes